Citation Nr: 1101682	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back disability, 
and, if so, whether service connection for a back disability is 
warranted.

2.  Entitlement to service connection for depression, including 
as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	John L. Jernigan, III


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 
1982.

This claim comes to the Board of Veterans' Appeals (Board) from a 
May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran 
testified at a hearing before the Board in August 2010.  

As a preliminary matter, the Board notes that the Veteran 
currently claims entitlement to service connection for back 
disability other than spondylosis.  In support of that claim, the 
Veteran has submitted private treatment records dated in August 
2010 which reflect that Dr. S.B. opined that the Veteran 
sustained two separate injuries during his alleged fall in 
January 1982.  Dr. S.B. stated that trauma to the Veteran's 
lumbar vertebra made his congenital spondylolysis symptomatic, 
and the fall created disc bulging.  This claim is based upon the 
same factual basis as his previous claim, which was last denied 
in the November 2004 rating decision that became final.  
Moreover, a diagnosis of lumbar disc disease was considered in 
the November 2004 rating decision.  As such, it is appropriate 
for the Board to consider the claim only as a request to reopen 
the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

The issues of service connection for back disability on the 
merits , and for depression (including as secondary to a back 
disability) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for a back disability in two 
unappealed November 1982 rating decisions and a November 2004 
rating decision.

2.  Evidence added to the record since the November 2004 rating 
decision, in which the RO denied service connection for a back 
disability, raises a reasonable possibility of substantiating a 
claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, in which the RO denied 
service connection for back disability is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the 
November 2004 rating decision, the criteria to reopen the claim 
for service connection for a back disability have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

In two November 1982 rating decisions, the RO denied service 
connection for a back disability because the Veteran's back 
disability was determined to be a constitutional and/or 
developmental abnormality.  The Veteran did not initiate an 
appeal of these decisions within one year so the decisions became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a 
November 2004 rating decision, the RO denied service connection 
for a back disability because the Veteran's back disability was 
determined to be a constitutional and/or developmental 
abnormality.  The Veteran did not initiate appeal of this 
decision within one year so the decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre- existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306. That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Congenital or developmental defects are not considered a disease 
for purposes of VA disability compensation and, consequently, 
cannot be service connected as a matter of law.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  The only possible exception to this rule is if there 
is probative evidence that a defect was subject to superimposed 
disease or injury during service.  If superimposed disease or 
injury does occur, service connection may indeed be warranted for 
the resultant disability.  Generally, a congenital abnormality 
that is subject to improvement or deterioration is considered a 
disease.  VAOPGCPREC 82-90.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule of not 
reviewing the merits of a finally denied claim is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the claim.

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 2004 rating 
decision included service treatment records which reflect that 
the Veteran was diagnosed with congenital spondylolysis of L5.  
The evidence of record at the time of the November 2004 rating 
decision also included private treatment records from Dr. S.B. 
reflecting a diagnosis of lumbar disc disease in May 1996 and a 
diagnosis of spondylolysis in October 1996 from Dr. J.B.R.  

The Veteran has submitted private treatment records from Dr. S.B. 
dated in May 2007 and August 2010; Dr. H.K. dated in July 2007; 
and Dr. R.A.D. dated in February 2008 which reflect that Dr. 
S.B., Dr. H.K., and Dr. R.A.D. opined that the Veteran's back 
disability is related to service.  These opinions go to an 
unestablished fact which was the basis for the last final denial 
and raises a reasonable possibility of substantiating the claim.  
Therefore the claim must be reopened.   


Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Because the only matter 
decided today, to reopen the Veteran's claim, is not unfavorable 
to the Veteran any defect in notice cannot be prejudicial to the 
Veteran.  Hence, no further discussion regarding VA's duties to 
notify and assist need be undertaken at this time.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for back disability is 
reopened.  


REMAND

Initially, the Board notes that the Veteran's private attorney 
has submitted evidence since the most recent supplemental 
statement of the case without a waiver of RO review.  Remand is 
required for the purpose of allowing the RO to first review the 
evidence.

A service Report of Medical History for pre-induction purposes 
dated in September 1981 reflects that the Veteran checked the 
'no' box for recurrent back pain.  A service Report of Medical 
Examination for pre-induction purposes dated in September 1981 
reflects that the Veteran's spine and other musculoskeletal were 
clinically evaluated as normal.  However, the Board notes that 
the Veteran's back disability has been referred to many times as 
being a condition that pre-existed the Veteran's service.  

As noted above, the record contains several private opinions 
reflecting that the Veteran's back disability is related to 
service.  However, the opinions from Dr. S.B. and Dr. H.K. are 
based on an alleged fall suffered by the Veteran in service that 
is not documented by the records.  The Board notes that, although 
the presumption of credibility applies in order to reopen a claim 
of entitlement to service connection, the presumption of 
credibility no longer attaches once a claim is reopened.  Under 
the circumstances, the Board believes that a VA examination with 
opinion is necessary.

Because the Veteran's claim for service connection for a back 
disability is being remanded, and because adjudication of this 
claim may impact adjudication of the Veteran's claim for service 
connection for depression as secondary to a back disability, the 
Board concludes that these claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the 
foregoing, the  Veteran's claim for service connection for 
depression as secondary to back disability also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any current back disability.  The 
claims folder must be made available to 
the examiner(s) for review.  Based on the 
examination findings and review of the 
record, the examiner(s) should offer opinions 
as to the following:

A.  Did the Veteran's current back disorder 
clearly and unmistakably exist prior to 
service?

B.  If the current back disorder clearly and 
unmistakably existed prior to service, is it 
clear and unmistakable that the disorder did 
not undergo aggravation in service?

C.  If the back disorder underwent 
aggravation in service, was such aggravation 
clearly and unmistakably due to the natural 
progress of the disorder?

D.  With respect to any back disorder the 
examiner determines did not exist prior to 
service, is it at least as likely as not (a 
50 percent or greater probability) that the 
disorder is etiologically related to service? 

2.  After completion of the foregoing, 
readjudicate the claim of service connection 
for back disability.  Then, the RO should 
readjudicate the Veteran's claim for 
depression as secondary to back disability.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


